Citation Nr: 1010971	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 60 
percent for service-connected post-operative verruca 
acuminata intra-urethral (genitourinary disability).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran had active service from February 1953 to July 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which increased the disability rating 
to 60 percent for the genitourinary disability.

In May 2006, the Board of Veterans' Appeals (Board) remanded 
the issue of entitlement to an evaluation in excess of 60 
percent for service-connected genitourinary disorder to 
provide the Veteran with a Statement of the Case.  At that 
time, the Board also referred the matter of entitlement to 
TDIU for the appropriate development.


FINDING OF FACT

The Veteran's genitourinary disability has not been 
productive of renal dysfunction for any period of increased 
rating claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for service-connected post-operative verruca 
acuminata intra-urethral (genitourinary disability) have not 
been met for any period of increased rating claim.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7529 (2009).

2.  The criteria for to referral for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met for any period of increased 
rating claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The notice 
requirements of the VCAA require VA to notify a claimant of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; and what subset of the 
necessary information or evidence, if any, VA will attempt to 
obtain.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the increased rating issue 
decided herein.  The RO sent the Veteran letters in July 2006 
and July 2009 that informed him of the requirements needed to 
establish entitlement to an increased evaluation for 
genitourinary disability.  The notice letters advised the 
Veteran that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  In accordance with the 
requirements of VCAA, the VA letters informed the Veteran 
what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  The July 2006 letter also notified 
the Veteran that an effective date would be assigned if the 
claim were granted.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A (d); 38 C.F.R. § 3.159.  In this case, a VA examination 
was conducted in July 2009.  In addition, VA treatment 
records are of record.  The Board concludes that all 
available evidence that is pertinent to the claim decided has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on the issue.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that general due process 
considerations have been complied with by VA.  See 38 C.F.R. 
§ 3.103 (2009).

Analysis of Increased Rating for Genitourinary Disability

Service connection for genitourinary disability has been 
rated as 0 percent disabling from 1956, 10 percent disabling 
from 2000, 20 percent disabling from 2002, 40 percent 
disabling from 2003, and 60 percent disabling from April 
2005.  The current appeal arises from an April 2005 claim for 
increased rating.  An April 2005 rating decision on appeal 
granted an increased rating of 60 percent.  In May 2006, 
through his representative, the Veteran entered a notice of 
disagreement with the 60 percent disability rating, 
contending that an extraschedular rating was warranted.  The 
representative acknowledged that 60 percent was the maximum 
schedular rating for the Veteran's service-connected 
genitourinary disability, but asserted generally that there 
was an exceptional or unusual disability picture with marked 
interference with employment and frequent hospitalizations, 
but did not enter any contentions as to what was exceptional 
or point to any evidence in the record that supported this 
general reference to the extraschedular rating criteria.   

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the criteria for 
a disability rating in excess of 60 percent for service-
connected post-operative verruca acuminata intra-urethral 
(genitourinary disability) have not been met for any period 
of increased rating claim.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.115b, Diagnostic Code 7529.  The Board also finds that the 
criteria for to referral for consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met for any period of increased 
rating claim.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Nevertheless, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).
        
Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  The 
Veteran's service-connected post-operative verruca acuminata 
intra-urethral has been rated as 60 percent disabling by 
analogy to Diagnostic Code 7529 for benign neoplasms of the 
genitourinary system.  See 
38 C.F.R. § 4.115b.  Benign neoplasms of the genitourinary 
system are rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7529.  

The maximum schedular rating for voiding dysfunctions based 
on urine leakage is 60 percent.  The maximum schedular rating 
for voiding dysfunction based on urinary frequency is 40 
percent.  The maximum schedular rating for voiding 
dysfunction based on obstructive symptomatology is 30 
percent.  38 C.F.R. 
§ 4.115a.

Renal dysfunction is evaluated as 60 percent where there is 
constant albuminuria with some edema, or a definite decrease 
in kidney function, or hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent 
evaluation for renal dysfunction is warranted where there is 
persistent edema and albuminuria with BUN 40 to 80 mg.%, or 
creatinine is four to eight mg.%, or where there is 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion.  A 100 
percent evaluation, the maximum evaluation available for 
renal dysfunction, is warranted where dialysis is regularly 
required, or where more than sedentary activity is precluded, 
or where there is markedly decreased kidney or other organ 
system function.  38 C.F.R. § 4.115a.

A review of the VA treatment records document complaints of 
urethral stricture disease, a history of dilations, and 
problems with catherization.  Upon VA examination dated in 
July 2009, the Veteran presented with complaints of lethargy, 
weakness, weight loss of 20 pounds in the past nine months, 
and constant dribbling and incomplete emptying of his 
bladder, with recurrent urinary tract infections and post-
void residual volume.  The Veteran indicated that he was 
urinating 10 times during the day and 5 times during the 
night.  He also noted urinary hesitancy and dysuria, as well 
as a weak stream.  There was no evidence of renal colic, 
bladder stones, or acute nephritis.  The Veteran was not on 
dialysis.  The examiner indicated that the Veteran had been 
retired from his employment as a janitor since 1990.  The 
Veteran alleged that his genitourinary disability affected 
his social life because it essentially rendered him 
housebound.  The Veteran, however, was able to accomplish 
activities of daily living.  The examiner opined that the 
Veteran's subjective complaints regarding his service-
connected genitourinary disability resulted in moderate 
functional impairment.  

As the maximum schedular rating for voiding dysfunction is 60 
percent, in order to warrant an increased disability rating, 
the Veteran's service-connected genitourinary disability 
would have to result in renal dysfunction that is 
characterized by persistent edema and albuminuria with BUN 40 
to 80 mg.%, or creatinine is four to eight mg.%, or where 
there is generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion; 
require dialysis regularly; preclude more than sedentary 
activity; or result in markedly decreased kidney or other 
organ system function.  38 C.F.R. § 4.115a.

In this case, the medical evidence of record does not 
demonstrate that for any period of increased rating claim the 
Veteran's service-connected genitourinary disability results 
in any renal dysfunction, which includes renal dysfunction 
more nearly approximating the criteria for an 80 percent 
disability rating.  Accordingly, a rating higher than 60 
percent for service-connected post-operative verruca 
acuminata intra-urethral is not warranted for any period of 
increased rating claim.  See 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Code 7529.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for a rating higher 
than 60 percent for service-connected post-operative verruca 
acuminata intra-urethral, the doctrine is not for 
application.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

In the May 2006 Informal Hearing Presentation that was 
accepted as a notice of disagreement, the Veteran's 
representative asserted generally that there was an 
exceptional or unusual disability picture with marked 
interference with employment and frequent hospitalizations, 
although the representative did not enter any contentions as 
to what was exceptional or point to any evidence in the 
record that supported this general reference to the 
extraschedular rating criteria.  This evidence raises the 
issue of the propriety of a referral for extraschedular 
consideration.  See Barringer v. Peake, 22 Vet. App. 242 
(2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance. 38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

When a schedular evaluation is inadequate, the claim should 
be referred to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008) (noting that the issue of an extraschedular rating is 
a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by a 
veteran or reasonably raised by the record).

The Rating Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an 
extraschedular rating is warranted upon a finding that "the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, VA must determine whether the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if a schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether a veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

Before the Board may refer a case for extraschedular 
consideration, there first must be a finding that the 
Veteran's disability picture is exceptional.  To find an 
exceptional disability picture, there must be a comparison 
between the level of severity and symptomatology of a 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-1996 (when service-connected 
disability affects employment "in ways not contemplated by 
the rating schedule" 38 C.F.R. § 3.321(b)(1) is applicable).

In this case, the Board finds that the disability picture is 
not exceptional, that is, that the schedular criteria are not 
inadequate to rate the Veteran's service-connected 
genitourinary disability (post-operative intra-urethral 
verruca acuminata).  The schedular rating criteria provide 
ratings based on various genitourinary impairment or 
symptomatology or clinical findings, including renal 
dysfunctions, or voiding dysfunctions, or infections, 
including by analogy.  In this case, the Veteran has been 
rated as 60 percent disabling by analogy to Diagnostic Code 
7529 for benign neoplasms of the genitourinary system, which 
in turn is rated as voiding dysfunction or renal dysfunction.  
The ratings for voiding dysfunctions specifically contemplate 
symptomatology of urine leakage, urinary frequency, and 
obstructive symptomatology.  The maximum schedular rating in 
this Veteran's case was assigned based on having met the 
schedular criteria of wearing and frequency of changing of 
absorbent materials.  

Although the Veteran has indicated generally that his 
service-connected genitourinary disability affects his 
employability, the evidence does not show that the 
genitourinary disability has resulted in marked interference 
with employment.  Additionally, there is also no evidence 
that the Veteran's service-connected genitourinary disability 
has resulted in frequent periods of hospitalization.  
Consequently, the Board finds that the criteria for referral 
for the assignment of an extraschedular evaluation pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met for any period of 
increased rating claim.  See Bagwell; Shipwash v. Brown, 8 
Vet. App. 218 (1995).


ORDER

A disability rating in excess of 60 percent for service-
connected post-operative verruca acuminata intra-urethral 
(genitourinary disability) is denied


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


